Citation Nr: 0914279	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  98-14 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
erectile dysfunction due to polypharmacy medications taken 
for service-connected disabilities.

2.  Entitlement to service connection for erectile 
dysfunction due to polypharmacy medications taken for 
service-connected disabilities.  

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected disability(ies), and/or entitlement to 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for additional disability as a result of a 
fall at a VA medical facility.  

4.  Entitlement to service connection for pes planus with 
residuals (claimed as fallen arches, flat feet).  

5.  Entitlement to an initial rating in excess of 10 percent 
for right hip strain with residuals. 

6.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.

7.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee.

8.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain with degenerative joint disease.

9.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance (A&A) or being housebound.

10.  Entitlement to basic eligibility to Dependents' 
Educational Assistance (DEA).

11.  Entitlement to vocational rehabilitation benefits.

12.  Entitlement to specially adapted housing.

13.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Winston Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

In December 2000, the Board remanded the Veteran's claims for 
entitlement to service connection for fallen arches and 
entitlement to compensation benefits, under 38 U.S.C.A. 
§ 1151, for right hip, low back, and bilateral knee 
disabilities, claimed to have resulted from a fall at a VA 
medical facility, to the RO for further action, to include 
additional development of the evidence.  After completing the 
requested development, the RO awarded compensation benefits 
for right hip, low back, and bilateral knee disabilities, 
denied service connection for degenerative disc disease of 
the lumbar spine, and continued the denial of the claim for 
service connection for fallen arches (as reflected in a 
January 2004 rating decision and a July 2008 supplemental 
statement of the case (SSOC)) and returned the appeal to the 
Board for further consideration (the Veteran disagreed with 
the disability ratings assigned for the right hip, low back, 
and bilateral knee disabilities, as well as the denial of 
service connection for degenerative disc disease of the 
lumbar spine, and perfected appeals as to these issues).

Because the appeal arises from a request for higher initial 
ratings following an award of compensation under the 
provisions of 38 U.S.C.A. § 1151, the Board has characterized 
issues 5 through 8, in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).
In September 1998 and February 2006, the Veteran testified 
during hearings before Decision Review Officers (DROs) at the 
RO; transcripts of those hearings are of record.  

In December 2008, the Veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is also of 
record.  During the hearing, the undersigned granted a 60-day 
abeyance period for submission of additional evidence in 
support of the Veteran's claims.  To date, no additional 
evidence has been received.  

Prior to his hearing with the undersigned but after issuance 
of the last SSOC, the Veteran submitted additional evidence.  
The Veteran's representative waived agency of original 
jurisdiction consideration of the additional evidence in a 
September 2008 statement and at the hearing with the 
undersigned.  The Board accepts the additionally-received 
evidence for inclusion in the record.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2008).

The RO has addressed the claim for service connection for 
erectile dysfunction on the merits.  However, regardless of 
the RO's actions, the Board has a legal duty under 
38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question 
of whether new and material evidence has been received to 
reopen the claim for service connection.  That matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claim has been received-and, in view of the Board's 
favorable decision on the request to reopen-the Board has 
characterized that portion of the appeal as encompassing the 
first two matters set forth on the title page.  

As the Veteran has claimed multiple theories of entitlement 
for VA benefits for degenerative disc disease of the lumbar 
spine, the relevant issue on the title page has been changed 
to encompass all claimed theories of entitlement.  

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to service-connected disability(ies) and/or 
entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
as a result of a fall at a VA medical facility; and 
entitlement to initial ratings in excess of 10 percent for 
patellofemoral syndrome of the right knee, for patellofemoral 
syndrome of the left knee, and for lumbar strain with 
degenerative joint disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.  

2.  In a March 1999 rating decision, the RO denied service 
connection for erectile dysfunction.  Although notified of 
the denial and his appellate rights in a March 1999 letter, 
the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the RO's 
March 1999 denial is not cumulative and redundant of evidence 
of record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for erectile dysfunction.

4.  Sexual dysfunction antedated the injuries resulting in 
the Veteran's service-connected disabilities, and there is no 
competent medical evidence that the Veteran's erectile 
dysfunction is the result of polypharmacy medications for his 
service-connected disabilities.  

5.  Since the February 11, 1997, effective date of the award 
of compensation, right hip strain with residuals has been 
manifested by pain, tenderness, and some limitation of 
motion; with flexion greater than 30 degrees and abduction of 
the thigh with motion beyond 10 degrees.  Ankylosis is not 
shown.   

6.  On December 12, 2008, prior to the promulgation of a 
decision in the appeal, during the Board hearing, the Veteran 
withdrew his appeal pertaining to the issues of entitlement 
to service connection for pes planus with residuals, 
entitlement to SMC based on a need for A&A or being 
housebound, entitlement to basic eligibility to DEA, 
entitlement to vocational rehabilitation benefits, 
entitlement to specially adapted housing, and entitlement to 
a TDIU.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision, denying service 
connection for erectile dysfunction, is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As evidence pertinent to the claim for service connection 
for erectile dysfunction, received since the RO's March 1999 
denial, is new and material, the criteria for reopening the 
claim for service connection for erectile dysfunction are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  The criteria for service connection for erectile 
dysfunction as secondary to polypharmacy medications for 
service-connected disabilities are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for right hip strain with residuals are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5099-5019, 5250 to 5255 (2008).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the claim of entitlement to service 
connection for pes planus with residuals have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the claim of entitlement to SMC based on 
the need for A&A or being housebound have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

7.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the claim of entitlement to basic 
eligibility to DEA have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

8.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the claim of entitlement to vocational 
rehabilitation benefits have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

9.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the claim of entitlement to specially 
adapted housing have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

10.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the claim of entitlement to a TDIU have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Initially, given the Board's favorable disposition of the 
Veteran's petition to reopen, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this aspect of the appeal have been accomplished.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Considering the claim for service connection, in an April 
2004 pre-rating letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection for erectile 
dysfunction, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The October 2004 rating decision 
reflects the initial adjudication of the claim after issuance 
of the April 2004 letter.  A March 2006 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2006 
letter, and opportunity for the Veteran to respond, the 
August 2005 statement of the case (SOC) and March 2007, 
January 2008 and July 2008 SSOCs reflect readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).  

While the Veteran was not provided specific notification in 
any notification letter as to substantiating his claim on a 
secondary basis, the August 2005 SOC contained the text of 
the relevant regulation, 38 C.F.R. § 3.310, and discussion of 
this regulation to the facts of this case.  While this notice 
was not provided in the form prescribed by the VCAA, it does 
show that the Veteran was made aware of the relevant law and 
its application.  Also, the Veteran has consistently argued 
that he has erectile dysfunction as a result of medications 
taken for his service-connected disabilities, thus showing 
actual knowledge of what is required to substantiate a claim 
for service connection on a secondary basis.  Consequently, 
the RO's omission in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Considering the claim for a higher rating, a January 2004 
rating decision granted compensation for right hip strain 
with residuals under the provisions of 38 U.S.C.A. § 1151 and 
assigned an initial 10 percent disability rating.  In a 
November 2005 post-rating letter the RO provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  After 
issuance of the November 2005 letter, and opportunity for the 
Veteran to respond, the January 2008 and July 2008 SSOCs 
reflect readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield, 20 Vet. App. at 543; see also 
Prickett, 20 Vet. App. at 376 (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).  As noted above, the Veteran was provided 
notice as required by Dingess/Hartman in a March 2006 letter; 
the claim for a higher initial rating was readjudicated after 
issuance of this letter in the above SSOCs.     

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of Social 
Security Administration (SSA), VA and private medical 
records, and the reports of April 1998, September 2002, July 
2003, January 2005, June 2006, and June 2008 VA examinations.  
Also of record and considered in connection with the appeal 
are the transcripts of the Veteran's DRO and Board hearings, 
along with various statements provided by the Veteran and his 
representative, friends and family members, on his behalf.  
The Board finds that no additional RO action to further 
develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims decided herein, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a) (2008), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As indicated above, the RO denied the Veteran's claim for 
service connection for erectile dysfunction in March 1999.  

The evidence of record at the time consisted of service 
treatment records and VA treatment records.  Service 
treatment records were silent for any complaint or treatment 
for erectile dysfunction.  A VA report of hospitalization 
from January 1997 notes that after being placed on 
medications for auditory hallucinations and insomnia, the 
Veteran began to have erectile dysfunction.  The medications 
were stopped and a new medication started.  On the new 
medication, the Veteran could still get an erection.

The basis for the RO's March 1999 denial was that the 
evidence did not show that the Veteran had been diagnosed 
with impotence or that medications prescribed by VA had 
caused impotence. 

The Veteran did not initiate an appeal with the March 1999 RO 
decision.  See 38 C.F.R. § 20.200 (2008).  The RO's March 
1999 decision is therefore final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
January 2002.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial of the claim is the 
RO's March 1999 rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

Pertinent evidence added to the claims file since March 1999 
includes an April 2006 letter from a private urologist, which 
indicates that the Veteran's erectile dysfunction may, in 
part, be due to his chronic medications of Doxepin, Valium, 
and Vicodin.  VA treatment records show a diagnosis of 
impotence.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
erectile dysfunction.  

At the time of the March 1999 rating decision, the evidence 
did not show a diagnosis of impotence or any relationship 
between erectile dysfunction and medication taken for 
service-connected orthopedic disabilities.  The additionally 
received evidence reflects that the Veteran does have 
impotence and that medication, namely Vicodin, taken for 
orthopedic disabilities may have caused erectile dysfunction.  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the March 1999 final denial of the claim for service 
connection, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is 
"material" in that it addresses current disability and 
relationship to service-connected disabilities.  Hence, this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for erectile 
dysfunction.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
erectile dysfunction are met, and to this extent the claim is 
granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Service Connection

The Veteran is not claiming that he has erectile dysfunction 
as a result of service.  Rather, he contends that he has 
erectile dysfunction as a result of medications taken for his 
service-connected disabilities.  

In addition to the evidence listed above, the following 
evidence was also submitted after the March 1999 RO decision, 
which denied service connection for erectile dysfunction.  

A March 1994 VA psychiatric hospitalization report shows that 
the Veteran complained of minor sexual dysfunction.  It was 
thought that some of his medications could have aggravated 
his sexual dysfunction.  VA and private treatment notes from 
1998 reflect erectile dysfunction treated with a vacuum 
erection devise (VED), Medicated Urethral System for Erection 
(MUSE) and Viagra.  A March 2002 VA treatment note reveals 
that the Veteran has had impotency for years and that VED, 
MUSE and injection had failed.  A VA physician noted 
impotence and polypharmacy in November 2003.  The 
polypharmacy was described as "multiple psych meds."  The 
physician was concerned that the polypharmacy was affecting 
the Veteran to a point of affecting his day-to-day 
activities.  At a January 2005 VA examination in connection 
with a claim that he was housebound and required A&A, the 
Veteran reported having erectile dysfunction since 2000.  The 
Veteran attributed the erectile dysfunction to medications 
for his schizophrenia.  The erectile dysfunction reportedly 
responded to Viagra treatment.  The VA examiner's diagnoses 
included erectile dysfunction secondary to medications for 
schizophrenia.  

At a February 2006 DRO hearing, the Veteran stated that after 
taking Flexeril, Morphine, and Percocet, he was unable to get 
an erection.  The Veteran testified that a urologist told him 
that the amount of medication he was taking, when taken for a 
long period, would cause erectile dysfunction.  When asked if 
he had any medical evidence stating that his erectile 
dysfunction was due to his medication for his orthopedic 
disabilities, the Veteran stated that he did not.  As noted 
above, in an April 2006 letter, a private urologist opined 
that the Veteran's erectile dysfunction may, in part, be due 
to his chronic medications of Doxepin, Valium, and Vicodin.    

In a June 2006 VA joints examination report, the examiner 
noted that, during the examination, the Veteran first dated 
his erectile dysfunction to 1993, which antedates his 
treatment for his right hip (and the fall at the VAMC that 
resulted in VA benefits for orthopedic disabilities), but 
then the Veteran amended his statement to say that it was 
really in 1996.  The examiner's diagnoses included erectile 
dysfunction, most likely multifactorial in origin.  The 
examiner was asked to comment on whether the Veteran's 
erectile dysfunction was due to the medications specifically 
taken for lower extremity and back pain.  The examiner stated 
that the Veteran's erectile dysfunction antedates the use of 
these medications.  He did note that the Veteran was taking 
almost 20 medications at present, many of which were 
psychotropic medication or for pain.  This VA examiner opined 
that, while it is possible that the pain medications that the 
Veteran is taking are contributory to his erectile 
dysfunction, it is not possible to state that they are, or to 
the degree that they are, without resorting to unfounded 
speculation.

After the June 2006 examination, the Veteran submitted a 
statement reporting that his erectile dysfunction did not 
start in 1993 but in 1998.  His wife submitted a statement 
reporting that his erectile dysfunction began around 1998 or 
1999.   

While the evidence of record clearly establishes that the 
Veteran has current erectile dysfunction, the record simply 
fails to establish that his erectile dysfunction is medically 
related to medication taken for any service-connected 
disability.

In the April 2006 letter, the urologist indicated that the 
Veteran's erectile dysfunction "may in part be due to" his 
chronic medications of Doxepin, Valium, and Vicodin.  The 
Board notes that Valium is commonly prescribed for 
psychiatric disorders and Vicoden for pain control.  The 
April 2006 opinion is speculative at best as it does not 
identify a medication taken for service-connected 
disabilities as the cause of erectile dysfunction, but rather 
as a potential cause.  When asked in June 2006 to comment on 
whether the Veteran's erectile dysfunction was due to the 
medications specifically taken for lower extremity and back 
pain, a VA examiner stated that, while it is possible that 
the pain medications that the Veteran is taking are 
contributory to his erectile dysfunction, it is not possible 
to state that they are, or to the degree that they are, 
without resorting to unfounded speculation.  Again, the 
opinion is speculative and speaks only to possibility, not 
actual causation.  This examiner did note that erectile 
dysfunction appeared to occur before the Veteran's injuries 
resulting in his orthopedic disabilities.  In this case, 
there is no medical opinion that specifically states that 
erectile dysfunction is due to medication prescribed for 
service-connected (orthopedic) disabilities.  However, there 
is clear evidence that the Veteran had sexual dysfunction 
prior to the November 1996 injury resulting in the 
disabilities he is currently compensated for by VA.  
Specifically, a March 1994 VA psychiatric hospitalization 
report notes that the Veteran complained of minor sexual 
dysfunction.  Accordingly, a preponderance of the medical 
evidence is against a finding that the Veteran's erectile 
dysfunction is the result of medications taken for his 
service-connected orthopedic disabilities.    

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
Veteran, and his representative, family and friends; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claims turn on the medical 
matter of whether there exists a relationship between the 
erectile dysfunction for which service connection is sought 
and any service-connected disability, a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his 
representative, family, and friends (who commented regarding 
this disability) are not shown to be other than laypersons 
without the appropriate medical training and expertise, they 
are not competent to render a probative (persuasive) opinion 
on a medical matter, such as whether erectile dysfunction is 
related to medication taken for the Veteran's service-
connected disabilities.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.  The Board 
notes that the letter written by the Veteran's friend who is 
a registered nurse did not include comment on his erectile 
dysfunction.   

Under these circumstances, the Board finds that the claim for 
service connection for erectile dysfunction must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

C. Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the award of compensation, 
evaluation of the medical evidence since the award of 
compensation to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126 ; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In this case, the RO assigned an initial 10 percent rating 
for right hip strain with residuals pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5099-5019.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of 
an additional diagnostic code to identify the basis for the 
rating.  38 C.F.R. § 4.27 (2008).  Diagnostic Code 5099 
applies to unlisted disabilities of the musculoskeletal 
system and Diagnostic Code 5019 applies to bursitis.  Hence, 
the Veteran's right hip strain with residuals is rated 
analogous to bursitis.  

Bursitis is rated on limitation of motion of the affected 
parts.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Normal 
ranges of motion of the hip are hip flexion from 0 degrees to 
125 degrees and hip abduction from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis.  Favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees and slight 
adduction or abduction is to be rated 60 percent disabling; 
intermediate ankylosis of the hip is to be rated 70 percent 
disabling; and extremely unfavorable ankylosis, with the foot 
not reaching ground, crutches necessitated, is to be rated a 
maximum 90 percent disabling, and is entitled to SMC.  38 
C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a maximum 40 percent 
rating is for flexion of the thigh that is limited to 10 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides ratings based on impairment of 
the thigh.  A 10 percent rating is for limitation of rotation 
of the thigh, cannot toe-out more than 15 degrees, affected 
leg; or for limitation of adduction of the thigh, cannot 
cross legs.  A maximum 20 percent rating is for limitation of 
abduction of the thigh, motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a.  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial rating in excess of 
10 percent for right hip strain with residuals is not 
warranted at any time since the February 11, 1997, effective 
date of the award of compensation. 

The Veteran injured his right hip in November 1996 after a 
fall at a VA Medical Center (VAMC).  X-rays from that same 
month reportedly showed no evidence of fracture.  Subchondral 
bone cysts within the femoral neck were stable in appearance.  

The Veteran was afforded a VA joints examination in April 
1998.  The Veteran reported having right hip pain.  Right hip 
flexion was from 0 to 120 degrees, extension was to 25 
degrees, adduction was to 25 degrees, abduction was to 45 
degrees, internal rotation was to 40 degrees, and external 
rotation was to 60 degrees.  There was no objective evidence 
of pain on motion.  X-rays of the right hip did not show 
evidence of degenerative joint disease.  The relevant 
diagnosis was right hip pain without degenerative joint 
disease and normal examination.  

In August 2001, the Veteran underwent examination in 
connection with a claim for disability benefits from the SSA.  
During that examination, the Veteran described relative right 
leg weakness compared to the left leg.  On physical 
examination he had an antalgic gait; it was not noted if this 
was a result of a right hip disability or some other 
disability.  Right hip range of motion was: flexion to 
75 degrees, extension to 20 degrees, abduction to 30 degrees, 
adduction to 15 degrees, and internal and external rotation 
to 30 degrees.  Hip and knee flexion/extension was 3-4/5 on 
the right versus 5/5 on the left.  

The Veteran was afforded another VA joints examination in 
September 2002.  At that time, he had no tenderness on 
examination of the hip.  He was observed to take a step 
forward extending, step backward in extension, step sideways 
extending, all without pain, and was able to walk with the 
examiner without pain and keep his balance.  In the supine 
position, the Veteran had flexion of the right lower 
extremity to 100 degrees at the hip, abduction to 40 degrees, 
adduction to 35 degrees, inversion to 30 degrees, and 
eversion to 25 degrees, all of this was painless.  The 
examiner stated that it was a normal examination of the hip 
and that X-ray did not show change.  In a December 2002 
addendum, the September 2002 VA examiner reiterated that the 
examination of the hip was benign and was without any present 
disorder. 

The Veteran was afforded another VA joints examination in 
July 2003.  During that examination, he reported using a cane 
because of the problems with his hip.  The Veteran stated 
that his hip had improved over the past several months after 
exercise and walking.  On physical examination, the Veteran 
walked with a gait and limped slightly favoring the right 
side.  The right hip was nontender to palpation.  Flexion was 
to 100 degrees, abduction was to 40 degrees, and adduction 
was to 35 degrees.  Internal and external rotation were 
completely normal and with minimal discomfort.  X-rays were 
normal.  The assessment was right hip strain with residuals.  

The Veteran was afforded another VA joints examination in 
January 2005.  During that examination, the Veteran reported 
right hip pain, but no swelling, erythematous change or 
giving way.  He also stated that he had flare-ups of right 
hip pain after walking for 5 to 10 minutes, that going up and 
down stairs aggravated the pain, and that resting eased the 
pain.  Therefore, the examiner stated that the Veteran had 
additional functional limitation during flare-up.  The 
following were reported as active and passive ranges of 
motion of the right hip: forward flexion to 100 degrees, 
cannot flex further due to pain; backward extension to 30 
degrees, normal range with no pain; abduction to 45 degrees, 
normal range with no pain; adduction to 25 degrees, normal 
range with no pain; internal rotation to 30 degrees, cannot 
rotate further due to pain; and external rotation to 60 
degrees, normal range with some pain at 60 degrees.  The 
Veteran had right hip pain on motion and had an additional 25 
degrees of forward flexion and 10 degrees of internal 
rotation lost due to pain.  Repetitive use showed no 
additional loss of motion, fatigue, incoordination, or lack 
of endurance.  There was tenderness at the trochanteric area, 
but no tenderness at the femoral head area.  There was no 
effusion, erythematous change, muscle atrophy, muscle spasm, 
instability, or crepitation.  The relevant diagnosis was 
status post right hip strain with residual pain and some 
limitation of flexion.  

In January 2005, the Veteran was also afforded a VA 
examination in connection with a claim that he was housebound 
and required A&A.  The Veteran did not have a limp at that 
examination.  He stated that his cane was for his lower back 
condition.  The Veteran reported difficulty squatting and 
bending because of his knee and right hip conditions.    

The Veteran was afforded another VA joints examination in 
June 2006.  During that examination, the Veteran reported 
having pain in the right hip that was there pretty much all 
of the time.  He also noted some tenderness over the hip and 
that the right hip had a history of giving way and locking up 
on him, causing him to fall.  Flare-ups with the right hip 
occurred with excessive activity and changes in weather.  The 
Veteran had no episodes of dislocation or subluxation.  The 
Veteran reported retiring from his job with the fire 
department (other evidence shows the Veteran was a 
dispatcher; not a fire fighter) because of hip, knees, and 
back problems in 1996.  

Physical examination of the right hip the Veteran complained 
of tenderness over the right sciatic notch area to direct 
palpation, but no tenderness over the trochanteric area.  The 
Veteran complained of pain with any flexion of the hip on the 
torso; however, he could bend to 90 degrees while dressing 
and undressing.  He bent a little further while putting on 
his shoes, to about 100 degrees.  The Veteran could abduct to 
45 degrees, which he did complaining of pain as he did and 
stopping at 45 degrees.  The examiner felt the Veteran did 
not really stop at that point because of pain.  The Veteran 
could adduct 20 degrees; again, he complained of pain more 
while he was doing so than he did with the abduction.  He 
could internally rotate 40 degrees and externally rotate 60 
degrees; he did complain of pain the final 10 degrees of 
external rotation.  The repeat examination did not show any 
changes in the range of motion.  Recent X-rays were 
essentially unremarkable.  The relevant diagnosis was right 
hip strain with residuals.   

The Veteran was afforded another VA joints examination in 
June 2008.  The examination report reflects that, for 
walking, the Veteran was used a brace, a cane, and a walker.  
On physical examination, it was noted that the Veteran's feet 
drag while leaning fully forward on his walker.  There was no 
abnormal shoe wear pattern.  The Veteran could toe out 
greater than 15 degrees and could cross his legs.  The 
Veteran was observed to flex his right hip while sitting and 
leaning forward to unfasten his braces which required a 
flexion of 125 degrees at least, without gross evidence of 
pain with range of motion.  Therefore, the examiner stated 
functional flexion was to 125 degrees without pain to range 
of motion.  On formal testing, flexion was to 90 degrees with 
pain throughout; extension was to 30 degrees without pain; 
abduction was to 30 degrees; adduction was to 10 degrees, 
internal rotation was to 20 degrees, and external rotation 
was to 20 degrees; all with pain throughout.  There was no 
additional limitation of motion on repetitive use for any of 
the ranges of motion.  There was no joint ankylosis of 
inflammatory arthritis.  The diagnoses included right hip 
strain.  The examiner stated that the Veteran made a poor 
effort to demonstrate truthful ranges of motion of the right 
hip.  As an example, when he sat down in a chair he 
internally rotates his right hip normally.    

During the December 2008 hearing, the Veteran testified that 
his right hip caused trouble with ambulation and that he 
would stumble.  The Veteran has submitted statements from 
family and friends, indicating that he uses a cane, takes a 
lot of pills, cannot play with his grandkids.

To warrant a schedular rating in excess of 10 percent for 
right hip strain with residuals, the evidence would need to 
show hip ankylosis, thigh flexion limited to 30 degrees or 
less, or limitation of abduction of the thigh with motion 
lost beyond 10 degrees.  Ankylosis of the hip is not shown in 
the medical evidence, and a VA examiner in June 2008 
specifically stated that the Veteran did not have ankylosis.  

Regarding limitation of motion, even considering any effects 
of pain and functional loss on repetitive use or during 
flare-ups, flexion to 30 degrees or less and limitation of 
abduction with motion lost beyond 10 degrees are not shown at 
any time during the course of this appeal.  VA examiners have 
consistently reported ranges of motion greater than those 
required for a higher schedular rating.   

Based on the foregoing, the Board finds that, since the 
effective date of the award of compensation, the 
symptomatology associated with the Veteran's right hip strain 
with residuals has more nearly approximated the criteria for 
the 10 percent rather than the 20 percent rating.  See 38 
C.F.R. § 4.7.  

The above determination is based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point since 
the award of compensation, the Veteran's service-connected 
right hip strain with residuals has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b).  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

In this case, the primary symptomatology associated with the 
Veteran's right hip disability, pain, tenderness, and some 
limitation of motion, are adequately contemplated in the 
relevant diagnostic codes for rating disabilities of the hip 
and thigh.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255; see also 38 C.F.R. §§ 4.40, 4.45.  Accordingly, 
referral for extra-schedular consideration is not warranted 
at this time.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's right hip strain 
with residuals, pursuant to Fenderson, and that the claim for 
a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. 
App. at 53-56.  

D. Other Claims

During the Veteran's December 2008 hearing, the Veteran 
requested that the appeal be withdrawn pertaining to the 
issues of entitlement to service connection for pes planus 
with residuals, entitlement to SMC based on the need for A&A 
or being housebound, entitlement to basic eligibility to DEA, 
entitlement to vocational rehabilitation benefits, 
entitlement to specially adapted housing, and entitlement to 
a TDIU.  A transcript of that hearing was made and associated 
with the claims file.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn the appeal as 
to the issues of entitlement to service connection for pes 
planus with residuals, entitlement to SMC based on the need 
for A&A or being housebound, entitlement to basic eligibility 
to DEA, entitlement to vocational rehabilitation benefits, 
entitlement to specially adapted housing, and entitlement to 
a TDIU; and, hence, regarding these issues there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues and they 
are dismissed.


ORDER

As new and material evidence to reopen the claim for service 
connection for erectile dysfunction has been received, to 
this limited extent, the appeal is granted.

Service connection for erectile dysfunction is denied.

An initial rating in excess of 10 percent for right hip 
strain with residuals, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b), is denied.

The appeal pertaining to the issues of entitlement to service 
connection for pes planus with residuals, entitlement to SMC 
based on the need for A&A or being housebound, entitlement to 
basic eligibility to DEA, entitlement to vocational 
rehabilitation benefits, entitlement to specially adapted 
housing, and entitlement to a TDIU, is dismissed.


REMAND

The Board's review of the claims file reveals that further 
action on the claims for degenerative disc disease of the 
lumbar spine, to include as secondary to service-connected 
disability(ies), and/or entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
additional disability as a result of a fall at a VA medical 
facility; and entitlement to separate initial ratings in 
excess of 10 percent for patellofemoral syndrome of the right 
knee, for patellofemoral syndrome of the left knee, and for 
lumbar strain with degenerative joint disease is warranted.

The record reflects that there are outstanding VA medical 
records which may be pertinent to the claims remaining on 
appeal.  In this regard, the Veteran reported during his 
hearing with the undersigned that he was currently being 
treated for his knee disabilities at the Winston-Salem VA 
Outpatient Clinic (OPC).  While the claims file currently 
includes outpatient treatment records from that facility 
dated to September 12, 2008, the Veteran's testimony 
indicates that he has received treatment for his knee 
disabilities after that date.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain any outstanding records of treatment, from 
the Winston-Salem OPC, since September 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

Turning to another matter, under the circumstances of this 
case pertaining to the claim for benefits for degenerative 
disc disease of the lumbar spine, the Board finds that 
another medical examination and an opinion would be helpful 
in resolving the claim.  Importantly, the Veteran has 
suggested that this disability may be the result of service, 
as a result of or aggravated by service-connected 
disability(ies), or as the result of a fall at a VAMC (a 
claim under 38 U.S.C.A. § 1151).  Opinions obtained thus far 
do not adequately address all theories of entitlement to 
benefits.  Accordingly, arrangements should be made for the 
Veteran to undergo VA examination at an appropriate VA 
medical facility.  

The Board notes that prior to the diagnosis of degenerative 
disc disease of the lumbar spine in 1998, the Veteran has had 
a number of possible low back injuries, including a slip 
while playing basketball in 1977 (reported by the Veteran 
during his hearing with the undersigned), a back injury from 
a fall at work in 1986 or 1987 (reported by the Veteran 
during a July 2003 VA examination), back strain after lifting 
a mirror and a back injury after lifting rugs at work in 
1990, a November 1996 slip-and-fall at a VAMC, and a fall in 
the shower in 1997 (reported by the Veteran during an August 
2001 SSA examination).  

Given the Board's recharacterization of the claim for 
benefits for degenerative disc disease of the lumbar spine, 
the Veteran should be provided with proper VCAA notice for 
this claim.  This notice should include information about 
substantiating direct and secondary service-connection 
claims, to include as due to aggravation, as well as 
information regarding substantiating a claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151.

The Board also points out that, as any decision with respect 
to the claim for service connection for degenerative disc 
disease of the lumbar spine may affect the Veteran's claim 
for an increased initial rating for lumbar strain with 
degenerative joint disease, these claims are inextricably 
intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
higher rating claim, at this juncture, would be premature.  
Hence, a remand of this matter is warranted, as well.

As the Veteran is to be scheduled for examination of his low 
back in connection with his service-connection/1151 claim, 
and the Veteran's claim for an increased rating for lumbar 
strain with degenerative joint disease is still pending, the 
examination of the low back should also include findings on 
the current severity of any low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA compliant letter to the 
Veteran and his representative explaining 
what is needed to substantiate his claim 
for entitlement to service connection for 
degenerative disc disease of the lumbar 
spine, to include as secondary to service-
connected disability(ies), and entitlement 
to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for 
additional disability as a result of a 
fall at a VA medical facility.   

2.  Obtain from the Winston-Salem VA OPC 
all outstanding pertinent records of 
evaluation and/or treatment for the 
Veteran, dated from September 2008 to the 
present, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2008) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  After all records and/or responses 
received have been associated with the 
claims file, but regardless of whether any 
additional records are received, arrange 
for the Veteran to undergo a VA 
orthopedic/neurological examination at an 
appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner is asked to comment upon the 
following: 

(a)	Whether degenerative disc disease 
of the lumbar spine is as likely as not 
(i.e., a 50 percent or greater 
probability) etiologically related to 
the Veteran's documented slip and fall 
at a VAMC in November 1996, or whether 
this arose prior to or subsequent to 
said incident.
(b)	If it is determined that 
degenerative disc disease of the lumbar 
spine arose prior to the slip-and-fall 
incident in November 1996, the examiner 
should comment as to whether 
degenerative disc disease of the lumbar 
spine is as likely as not (1) related 
to the Veteran's service; or 
(2) underwent any permanent 
aggravation, or increase in severity as 
a result of the slip-and-fall incident 
in November 1996, beyond its natural 
progress.
(c)	If it is determined that 
degenerative disc disease of the lumbar 
spine arose after the slip-and-fall 
incident in November 1996, but not as a 
direct result of the incident, the 
examiner should comment as to whether 
degenerative disc disease of the lumbar 
spine is as likely as not (1) related 
to the Veteran's service; or (2) the 
result of any service-connected 
disability; or (3) underwent any 
permanent aggravation, or increase in 
severity as a result of any service-
connected disability, beyond it's 
natural progress. 
(d)	If it is determined that 
degenerative disc disease of the lumbar 
spine was permanently aggravated by the 
slip-and-fall incident in November 
1996, or by a service-connected 
disability, the examiner should comment 
on the degree of aggravation.  
(e)	The current severity of any 
diagnosed low back disorder; if 
possible, the examiner should indicate 
whether the symptoms are the result of 
lumbar strain, degenerative joint 
disease, degenerative disc disease, 
another disability, a combination of 
disabilities, or whether it cannot be 
determined.  Specifically, the examiner 
should indicate:
a.	The relevant ranges of motion of 
the lumbar spine, in degrees;
b.	Any additional reduction in the 
range of motion as a result of 
pain, weakness, fatigability, or 
incoordination-to include during 
flare-ups and after repetitive 
use-in degrees;
c.	Whether ankylosis (either 
favorable or unfavorable) is 
present;
d.	The number of incapacitating 
episodes (i.e., bed rest 
prescribed by a physician in terms 
of number of weeks), if any, 
during any 12-month period;
e.	Whether there is abnormal gait or 
abnormal spinal contour as a 
result of muscle spasm or 
guarding; and,
f.	Whether the Veteran has any 
neurological symptomatology as a 
result of a low back disorder; if 
present, the examiner should 
describe any symptoms and their 
effects.

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remaining on 
appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, apply the provisions of 38 
C.F.R. § 3.655(b) (2008), as appropriate.  
he Board notes that the regulations 
pertinent to rating intervertebral disc 
syndrome and disorders of the spine were 
amended effective September 23, 2002 and 
September 26, 2003.  All versions of the 
relevant diagnostic codes in effect during 
the appellate period should be considered.  
Additionally, all theories of entitlement 
raised should be addressed in any 
discussion of the claim for benefits for 
degenerative disc disease of the lumbar 
spine.  The VA should document its 
continued consideration of whether "staged 
rating," pursuant to the Fenderson and 
Hart decisions, cited to above, is 
warranted for the Veteran's knee and 
lumbar spine disabilities.  If any benefit 
sought on appeal remains denied, furnish 
the Veteran and his representative an SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


